Citation Nr: 0832153	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
claimed as COPD, to include as secondary to asbestos 
exposure. 

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and A.C.




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from August 1966 to January 1967.  Thereafter, he 
served in the Army National Guard until October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2006 
and April 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.  The appellant appealed those 
decisions, and the case was referred to the Board for 
appellate review. 

A hearing was held in July 2007 at the Lincoln RO, before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
testimony is in the claims file.


FINDINGS OF FACT

1.  There is no factual, verifiable or corroborating evidence 
of record supporting the appellant's contentions of exposure 
to asbestos during service.

2.  The appellant's lung condition, claimed as COPD, to 
include as due to asbestos exposure, has not been shown to be 
casually or etiologically related to service.

3.  Competent medical evidence of a hernia or residuals of a 
hernia attributable to service has not been presented.




CONCLUSIONS OF LAW

1.  A lung condition, claimed as COPD, to include as due to 
asbestos exposure, was not caused or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Service connection for a hernia is denied.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the appellant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the appellant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the appellant is expected to provide; and 
(4) must ask the appellant to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
appellant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the appellant in April 2005, August 2005, October 
2005 and February 2006.  These letters addressed all required 
notice elements and were sent prior to the initial 
unfavorable decision by the AOJ.  Furthermore, a letter 
addressing what was required to establish a disability rating 
and effective date was furnished to the veteran in March 
2006, prior to April 2006 rating decision.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the claimants in 
the development of a claim.  This includes assisting the 
claimant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the appellant's service medical records, VA 
treatment records and private medical records pertinent to 
the years after service.  Additionally, the appellant was 
afforded a VA examination for his claim for service 
connection for a lung condition in August 2005.  

The Board observes that the appellant has not been afforded a 
VA examination for his claim for service connection for a 
hernia.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final 
adjudication of a claim.  In disability compensation claims, 
the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  In this case, with 
regard to the appellant's claim for service connection for a 
hernia, there is no competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability.  In this regard, a May 2005 VAMC outpatient 
treatment report notes that the appellant was seen for 
complaints of a possible right inguinal hernia; however the 
examiner was unable to diagnose a hernia on that day.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied. 

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service- 
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24).

In this case, the appellant's service consisted of a period 
of active duty for training in the Army National Guard from 
August 1966 to January 1967 and further service in the 
National Guard until October 1971.  In a June 2005 response, 
the NPRC confirmed that the appellant's only active service 
was for training purposes (ACDUTRA only).  

Lung Condition

The appellant contends that he was exposed to asbestos when 
he was at Fort Polk, Louisiana.  He reports that he was asked 
to clean the company's barracks and mess hall, which involved 
scraping old paint off the walls and repainting them.  He 
contends that there was asbestos in the walls and ceilings of 
this building.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the appellant's claim of entitlement to 
service connection for conditions claimed as due to asbestos 
exposure under these administrative protocols using the 
following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
M21-1MR contains guidelines for the development of asbestos 
exposure cases.  Most relevant to this case, part (b) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis or asbestosis.  Inhaling 
asbestos fibers can also lead to pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record shows that the RO complied with M21- 
1MR procedures.  In February 2006, the RO sent the appellant 
a letter requesting dates and places that the appellant was 
exposed to asbestos in service, the method of exposure, his 
complete employment history pre-and post-service, and medical 
evidence that shows the diagnosis of the disease caused by 
asbestos.  

The appellant submitted a statement, dated in March 2006, and 
testified at his July 2007 hearing, that he was exposed to 
asbestos during service at both Fort Polk.  As noted above, 
he alleges that he sustained asbestos exposure from scraping 
paint off of walls that contained asbestos.  The Court has 
held that "neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard (or 
any other type of) service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

As for the appellant's claimed exposure to asbestos in 
service, this is neither presumed in any way, as discussed 
above, nor established in this case.  The service personnel 
records indicate that the appellant served as a marksman 
during service and that he was on active duty for training 
for only six months.  The record contains positively no 
corroborative or factual evidence that the appellant was 
exposed to asbestos during his period of active duty for 
training at Fort Polk at any time.  In fact, the first 
mention of in-service asbestos exposure was claimed by the 
appellant approximately 40 years after his discharge from 
service and in connection with filing his VA compensation 
claim in 2006 using this theory of entitlement.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Moreover, medical records and 
other documented evidence in the appellant's claims file do 
not specifically discuss any reported history of in-service 
asbestos exposure.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than (remote) history as reported by the veteran).

Furthermore, the appellant's service treatment records are 
devoid of any complaints, diagnoses, or treatment for any 
chronic lung or heart conditions, to include COPD.  While the 
appellant was treated in August 1967 for a subacute 
bronchitis,  he was not on active duty at that time.  
Significantly, this case of bronchitis seems to have been 
acute and transitory as the appellant's February 1971 
separation examination report from the National Guard 
reflects that clinical evaluation of the lungs, chest and 
heart were normal.  It is clear that COPD, and in fact no 
abnormality of the lungs, chest or heart (other than 
bronchitis, which was acute and resolved), was identified or 
diagnosed during the appellant's period of active duty for 
training.

Based on the evidence of record, it appears that the first 
diagnosis of a chronic lung condition was in June 2000, where 
it was reported that the appellant had emphysema.  However, 
this condition has not been linked by competent medical 
evidence or opinion to service or to any incident therein, to 
include claimed exposure to asbestos.  In fact, at the July 
2007 hearing, the appellant testified that no doctor would 
confirm that his COPD was related to asbestos exposure.  
Moreover, at his August 2005 VA examination, the examiner 
opined that it was less likely than not that the appellant's 
lung conditions were caused by or are a result of the 
appellant's service.  The examiner explained that a review of 
the appellant's service treatment records failed to 
demonstrate any evidence of a respiratory condition, and 
noted that the February 1971 National Guard separation 
examination was also silent for significant lung disorder.  
The examiner stated that although the appellant did presently 
appear to have a pulmonary condition, there was no objective 
evidence noted that the onset of the condition was while the 
appellant was in service or that anything occurred during 
service that directly or indirectly resulted in his present 
condition.  In addition, chest x-rays taken in December 2004 
found the appellant's lungs to be hyperinflated with some air 
trapping, but did not show any evidence of asbestos exposure.

Thus, although the evidence shows the presence of the 
currently claimed disability (i.e., COPD), such evidence, 
alone, is insufficient to establish service connection.  
There must also be competent evidence establishing an 
etiological relationship between an injury or disease in 
service and the current disability.  The appellant, as a lay 
person, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, his statements pertaining 
to etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that there 
is no credible evidence showing that the appellant suffered 
an injury or disease in service (i.e., exposure to asbestos).  
Further, there is no competent medical evidence that the 
currently claimed disability, COPD, is related to service.  
In deciding whether the claimed benefits are warranted, VA 
must determine whether the evidence supports the claims or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a lung condition, claimed as COPD, to include as due to 
in-service asbestos exposure, is denied.

Hernia 

The appellant is also claiming service connection for a 
hernia.  A review of the record reflects that the appellant 
contends that he was told that he had a hernia upon his 
separation from active duty for training in January 1967.  
The appellant contends that he told the examiner that he 
would have the hernia taken care of when he got home.  
However, the veteran's assertion is not consistent with his 
documented service treatment records.  His service treatment 
records during his ACDUTRA are negative for any complaint, 
treatment, or diagnosis of a hernia.  Furthermore, the report 
of his January 1967 separation examination reflects that 
examination of the veteran abdomen and viscera (including 
hernia) was normal and no abnormality was recorded.  

A private medical record dated in November 1978 also reflects 
these contentions and diagnosed the appellant with a left 
inguinal hernia.  The veteran reported being told that he had 
a hernia during his military service.  The hernia was 
surgically reduced.  

Although the appellant contends that he was first told that 
he had a hernia during his period of active duty for 
training, the appellant's service treatment records from that 
period are negative for any complaints, diagnosis or 
treatment of a hernia or any associated complaints of pain.  
Furthermore, although the appellant's February 1971 National 
Guard separation examination notes an inguinal hernia, there 
is no evidence indicating that the hernia occurred during 
either a period of active or inactive duty for training.  

Accordingly, the Board must conclude that service connection 
is not warranted for a hernia or any residuals of a hernia.  
The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a lung disorder, 
claimed as COPD, to include as due to asbestos exposure, is 
denied. 

Entitlement to service connection for a hernia is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


